Citation Nr: 1439214	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  05-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
October 1965 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for bilateral hearing loss.

The Board subsequently remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development in October 2008, November 2012, July 2013, and March 2014.  The March 2014 remand instructed the AOJ to request an April 1983 VA audiological examination report and arrange for a supplemental VA opinion if warranted.  The AOJ received a negative response to the request for the April 1983 VA audiological examination and concluded that, because no new evidence was received, a new examination was not necessary.  The Board finds that the AOJ substantially complied with the March 2014 Board remand directive as well as all the October 2008, November 2012, July 2013 Board remand directives and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  The Board has also reviewed "Virtual VA" files so as to insure a total review of the evidence.  

The issue of entitlement to a higher initial rating for the service-connected post-traumatic stress disorder (PTSD) and a total rating based on individual unemployability due to service-connected disabilities (TDIU) were raised by the record and was previously referred to the AOJ for adjudication in the July 2013 and March 2014 Board remands.  The Veteran also confirmed his request for a higher initial rating for PTSD in a May 2014 VA Form 21-526b.  In a March 2014 VA Form 21-526b, the Veteran claimed service connection for a left knee disorder.  In an April 2014 VA Form 21-526b, he claimed service connection for a right knee disorder.  As the record does not reflect whether these issues are being adjudicated, and the Board does not have jurisdiction over them, the issues of a higher initial rating for PTSD, TDIU, service connection for a left knee disorder, and service connection for a right knee disorder are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran was exposed to loud noises (acoustic trauma) in service.

2. Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service. 

3. Bilateral hearing loss was not shown for many years after service and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A February 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A December 2008 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned prior to readjudication of the claim in the July 2010 supplemental statement of the case (SSOC).  Thus, VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, Social Security Administration (SSA) record, and the Veteran's own statements in support of his claims.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The RO arranged for VA examinations in March 2009, May 2012, and August 2013, with an addendum opinion in May 2010.  The Board finds that, taken together, these examinations and opinions are adequate for purposes of deciding service connection for bilateral hearing loss.  The VA examiners reviewed the medical history and complaints, and made clinical measures and observations including audiometric testing and speech recognition testing.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, the Board obtained a November 2013 independent medical opinion, which showed that the independent reviewed the case file, to include the Veteran's medical history and complaints, and contained all the findings needed to evaluate the claim for service connection for bilateral hearing loss, including a rationale for all opinions given.  Id.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for left ear hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. 
§ 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted because bilateral hearing loss is related to acoustic trauma sustained in service.  Specifically, the Veteran stated that he was exposed to acoustic trauma from airplane engines during service as part of his military occupation as an aircraft mechanic.  Moreover, the Veteran described an incident in January 1969 where an aircraft was destroyed by a mortar attack that caused the aircraft to explode about 100 feet from where the Veteran was standing; he advanced that he lost most of his hearing for three days and regained it afterwards.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the current bilateral hearing loss had its onset in service or is otherwise related to service.  The weight of the lay and medical evidence of record establishes that symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, did not manifest to a compensable degree within one year of service separation, and are not otherwise related to loud noise exposure during service.   

At the outset, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Of note, prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results  through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board finds that the Veteran now has bilateral hearing loss disability for VA compensation purposes.  The April 2009 VA examination showed that the Veteran had auditory thresholds of 40 or higher at the 2000, 3000, and 4000 Hertz frequencies bilaterally; moreover, speech recognition scores using the Maryland CNC test were less than 94 percent bilaterally.  38 C.F.R. § 3.385.  

The Board finds that the weight of lay and medical evidence of record establishes that the Veteran had loud noise exposure (acoustic trauma) during service.  The 
DD Form 214 shows that the Veteran was an aircraft maintenance technician during service.  Additionally, hearing conservation data sheets dated in October 1966, January 1967, December 1967, and April 1968 noted that the Veteran was exposed to acoustic trauma from military aircrafts.  The Board also finds that the Veteran's assertion of exposure to acoustic trauma from an aircraft explosion in January 1969 as outlined above is credible because it is consistent with the circumstances of service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Veteran's account of loud noise exposure during is sufficiently credible to support a finding of in-service loud noise exposure; however, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather, noise exposure must be shown to have directly caused the current bilateral hearing loss disability, or to have caused chronic or continuous symptoms of hearing loss or hearing loss to 10 percent within one year of service to be presumed as incurred in service. 

The Board finds that weight of lay and medical evidence of record shows that the Veteran did not have chronic symptoms of bilateral hearing loss during service.  
38 C.F.R. § 3.303(b).  The October 1965 service entrance audiological evaluation showed that pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

10
LEFT
30
10
15

5

The Board notes that, at service entrance, the left ear showed some hearing loss that appeared to be outside the normal range between 0 and 20 decibels at the 500 Hertz frequency level.  See Hensley (quoting medical treatise evidence for the proposition that the range for normal hearing is from 0 to 20 decibels); however, as the Veteran's currently-diagnosed sensorineural hearing loss is mainly in the higher frequencies, and the 500 decibel hearing thresholds were within normal ranges in subsequent in-service audiology examinations, such indicates that there was in fact no permanent bilateral hearing loss at service entrance.  Thus, what appeared to be left ear hearing loss "noted" at service entrance is outweighed by subsequent evidence that shows left ear hearing measurements within normal limits, which results in a finding of no actual notation of left ear hearing loss outside normal limits at service entrance.  Accordingly, the presumption of soundness at service entrance applies, and the Board will continue to evaluate this case as a direct service connection case, rather than one based on aggravation of a preexisting disability.  See 38 U.S.C.A. § 1111 (West 2002). 


In an October 1966 audiological evaluation, pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
5
LEFT
15
10
15
20
15

In a January 1967 audiological evaluation, pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
25
10
10
10
5

In a December 1967 audiological evaluation, pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
5
10
10
5
15

In an April 1968 audiological evaluation, pure tone thresholds, in decibels, were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
0
15
LEFT
0
0
10
10
10

Finally, the March 1969 service separation audiological evaluation showed that pure tone thresholds, in decibels, were recorded as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
5
5
5
5

At the time of the service separation examination, the Veteran reported the history of all medical symptoms and conditions he had or had ever had, but did not indicate that he had any hearing loss or had ever had hearing loss.  At the service separation examination contemporaneous to service, the Veteran denied any significant medical history other than other conditions listed.  The Board has considered the Veteran's recent statements about the January 1969 explosion incident, including that he lost most of his hearing for three days then regained it afterwards, and finds that this is additional evidence that the Veteran's claimed hearing loss was temporary during service and, therefore, was not chronic during service.  Accordingly, the weight of the lay and medical evidence of record establishes that the Veteran did not have chronic symptoms of bilateral hearing loss during service.  

The Board finds that the weight of the lay and medical evidence demonstrates that Veteran did not have continuous symptoms of bilateral hearing loss since service.  The first post-service record pertaining to hearing loss was in an October 1974 VA examination that showed negative auroscopy and indicated that no hearing loss was noted.  An October 1974 private record of a pre-employment physical from H.D.R.D.I noted that the Veteran's hearing was 100 percent.  A March 1979 VA examination report noted an old perforated left tympanic membrane with loss of high pitch hearing in the left ear.  During an August 1979 VA examination, the Veteran reported no auditory symptoms except for tinnitus, for which he is already service-connected, and hearing was found to be normal to crude tests of the left ear with high tone hearing impairment and well-preserved medium and low-pitched hearing in the right ear.  The first evidence indicative of any hearing loss was in March 1979, approximately ten years after service separation.  

The Veteran states during the current claim that he has had hearing loss since service;  however, this assertion is at odds with the more contemporaneous evidence The Board finds that the Veteran is simply not a reliable historian insofar as he now, during the current claim, asserts continuity of bilateral hearing loss symptomatology since service.  The Board finds that the Veteran's contemporaneous lay denial of hearing loss at service separation, as well as the specific October 1974 clinical evidence showing hearing within normal limits, is more probative than the more recent assertions made many years after service separation regarding the state of hearing loss at service separation and soon after service.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  In addition to the history and normal findings at service separation, there is a multi-year gap between discharge from active duty service in1969 and initial indications of hearing loss in 1979.  This is only one factor, among others in this case, that weighs against a finding of continuous symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Accordingly, the weight of the lay and medical evidence of record establishes that symptoms of bilateral hearing loss were not continuous since service.  

The Board finds that the weight of the lay and medical evidence shows that bilateral hearing loss did not manifest to a compensable (at least 10 percent) degree within one year of service separation.  There audiometric test scores or speech recognition scores first show a hearing loss disability per 38 C.F.R. § 3.385 in March 2004, which is approximately 35 years after service separation.  The Board has considered the April 1983 statement in which the Veteran reported that his bilateral hearing loss was manifest to a degree of 10 percent at service discharge; however, the audiometric measurements at service separation, as shown above indicate, that the Veteran's bilateral hearing measurements were within normal limits at service separation, which is also consistent with his own lay report of medical history during service and at service separation.  The Board has also considered the Veteran's April 1983 statement that hearing loss was manifest to a degree of 50 percent in an April 1983 VA audiometric evaluation; however, a report of the claimed VA April 1983 VA audiometric evaluation was not found.  This assertion of hearing loss in 1983, nearly 14 years after service separation, does not tend to establish that bilateral hearing loss was manifest to a degree of 10 percent within one year of service separation.  (Notably, even hearing loss that barely meets the 38 C.F.R. § 3.385 standards would not result in a 10 percent disability rating.  See 38 C.F.R. §§ 4.85, 4.87.)  Accordingly, the criteria for presumptive service connection based on bilateral hearing loss manifesting to a compensable degree within one year of service separation have not been met.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the lay and medical evidence of record establishes that the currently-diagnosed bilateral hearing loss is not otherwise etiologically related to service.  A March 2009 VA examiner opined that it is less likely than not that current bilateral hearing loss was due to military noise exposure.  In a May 2010 addendum, the examiner stated that, based on in-service audiometric readings, the Veteran had a temporary threshold shift which recovered on subsequent hearing tests.  The VA examiner added that hearing was within normal limits at the time of discharge and, as such, it is not likely that military noise exposure resulted in hearing loss.  The VA examiner added that a November 2006 VA audiology consultation showed that the Veteran reported post-service civilian noise exposure from recreational weapons, industrial noise, loud music, and power tools; therefore, the May 2010 VA addendum report concluded that it was most likely that current bilateral hearing loss was a result of non-military noise exposure.  

Upon remand by the Board in April 2011, a May 2012 VA audiology opinion concluded that, although the Veteran had noise exposure during service, such noise exposure did not affect the Veteran's hearing because the Veteran's hearing was within normal limits at the time of service separation, and because the Veteran was exposed to post-service civilian noise as an industrial/plant worker and from exposure to loud music as a musician.  The May 2012 VA examiner explained that a June 1973 note by S.L. (ENT) indicated that the Veteran's ears were normal, an August 1979 physician noted that the Veteran did not report any auditory symptoms, and the first advance by the Veteran that he had hearing loss was in April 1983 when the Veteran filed the initial claim for service connection for bilateral hearing loss.  The May 2012 VA examiner opined that, given that the Veteran did not report hearing loss for about 10 years after service separation, it is less likely than not that military noise exposure resulted in or caused the current bilateral hearing loss.  The May 2012 VA examiner also referred to medical authority by the Institute of Medicine (2006) that stated that hearing loss from noise injuries occurs immediately following exposure and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  

Upon remand by the Board in July 2013, an August 2013 VA examiner opined that it is less likely than not that current hearing loss is related to military noise exposure.  In reaching this opinion, the August 2013 VA examiner referred to the 2006 Institute of Medicine authority as cited by the May 2012 VA examiner above and indicated that, because the Veteran's hearing was found to be at 100 percent in the October 1974 pre-employment physical, and because the October 1974 VA examination showed that "no" was checked under "hearing loss noted," it is not likely that "no hearing loss" would be noted five years after discharge if hearing loss was actually related or due to military noise exposure.  The August 2013 VA examiner explained that, while it is not possible to know with certainty some other cause or factor for current hearing loss, it is more likely than not that current hearing loss was a result of other cause or factor such as post-service noise exposure, to include industrial noise, loud music, and power tools as well as the Veteran's reported history of diabetes, which has been known to result in decreased hearing.  The August 2013 VA examiner clarified that it was not possible to state with certainly what caused the current hearing loss.

Finally, in a November 2013 independent medical opinion, the independent examiner reviewed the case file and opined that it is less likely than not that the Veteran's temporary threshold shift (TTS) in hearing during service was caused by service.  This is a nexus opinion that weighs against the claim because, in addition to being rendered in language that reflects that a nexus of hearing loss to service is unlikely, the independent examiner also identified likely causes of the current hearing loss, namely that the Veteran's TTS was caused by normal and natural aging process and there was post-service noise exposure.  The independent examiner expressed agreement with the negative nexus opinions reflected in prior VA examination reports.  The independent examiner's expression of total agreement with the opinions provided the VA audiologist in the May 2012 and August 2013 VA examination reports, by necessary reference, reflects a negative nexus opinion because the May 2012 and August 2013 VA examination reports provided negative nexus opinions as to the relationship between current bilateral hearing loss and in-service noise exposure.

The independent examiner in November 2013 supported the opinion by a sound and thorough rationale.  The examiner reasoned that TTS, which recovers on subsequent hearing tests, is a clinical temporary loss of hearing often referred to in the medical literature as auditory fatigue.  The independent examiner expressed agreement with the opinions in prior VA examination reports in that, while the Veteran was exposed to acoustic trauma in service, such acoustic trauma did not result in the current hearing loss, especially given that the Veteran had normal hearing in October 1974, five years after service separation.  The independent examiner also explained that the Veteran's civilian career path included potential for acoustic trauma from loud music, industrial noise, and noise from power tools, in addition to the reported history of diabetes, which  has been known to result in decreased hearing.  As part of the rationale for the negative nexus opinion, the independent examiner clarified that civilian post-military noise exposure along with the normal aging process are the major risk factors responsible for the increase of the classical passive and active process associated with the mechanics of cochlea.  The independent examiner referred to medical literature that proffered that prolonged low or high level noise exposure decrease the stimulation of the inner hair cells and, therefore, exhaustion results in a decrease in the loudness heard over time.  

The Board finds that, taken together, the March 2009, May 2012, and August 2013 VA examination report along with the May 2010 VA addendum report and the November 2013 independent medical opinion report are highly probative with respect to service connection for a bilateral hearing loss, and are adequately based on objective findings as shown by the record; accordingly, the Board concludes that these medical opinions were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for all opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the above-referenced medical evidence provides competent, credible, and probative evidence which shows that the current bilateral hearing loss is not etiologically related to in-service acoustic trauma.

Insomuch as the Veteran asserts that the bilateral hearing loss is directly related to service, the Board finds that, in this particular case, where the facts establish no chronic symptoms of bilateral hearing loss during service, no continuous symptoms of bilateral hearing loss since service, and no complaints of hearing loss for years after service, the Veteran is not competent to relate the bilateral sensorineural hearing loss to in-service acoustic trauma.  While the Veteran is competent to describe current symptoms or an in-service acoustic trauma and symptoms, he does not in this particular case have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Such complexity stems from the Veteran being diagnosed with sensorineural bilateral hearing loss, which involves knowledge regarding nerve damage by noise exposure and likely onset of damage from the noise, as well as multiple possible etiologies as outlined above, including age and other medical conditions, and differentiation of in-service noise exposure from post-service noise exposure.  

The Board has considered the statement by the March 2009 VA examiner that it is "at least as likely as not" that hearing loss is "associated with" tinnitus.  The Board finds that, considering the language and context, this statement is so ambiguous and detached from context as to be of no probative value on the question of nexus between current bilateral hearing loss and the service-connected tinnitus.  Considering the language, on its face it is ambiguous enough to mean that either tinnitus caused hearing loss or, the reverse, that hearing loss caused tinnitus, or possibly that both tinnitus and hearing loss had another common association (unstated - possibly military noise exposure; however, this interpretation would be contrary to the weight of medical opinion evidence, as found in this decision).  

Any interpretation of the March 2009 VA examiner's opinion that tries to read the statement as a secondary nexus opinion to relate the hearing loss to tinnitus would also be of no probative value because such purported opinion is entirely unsupported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  The facts and rationale pertained only to direct service connection, and the rationale rebuts any possible interpretation of hearing loss being related to in-service noise exposure.  Specifically, the VA examiner clarified that it is less likely than not that hearing loss was due to military noise exposure.  Moreover in the May 2010 addendum, the VA examiner clarified that, although noise exposure is known to result in both hearing loss and tinnitus, it is also likely that noise exposure will result in only one of these conditions.  

Considering the context of the March 2009 examiner's statement, in this case, the Veteran has not contended that there is a secondary relationship between current bilateral hearing loss and the service-connected tinnitus, and had not contended so before or during the examination.  Additionally, the evidence of record does not otherwise raise or suggest a secondary service connection (38 C.F.R. § 3.310) theory in this case.  The VA examiner was not requested to provide an opinion with respect to whether hearing loss was secondary to tinnitus, as he was not asked for one, the Veteran had not contended secondary service connection, and there is nothing of record to suggest such a secondary relationship.  See February 2009 VA request for compensation and pension examination.  The statement associating hearing loss with the service-connected tinnitus was unaccompanied by any rationale or history suggestive of secondary service connection association.  To the contrary, the examiner identities other, more likely, causes of bilateral hearing loss than tinnitus.  For these reasons, based on both the language and context of the March 2009 VA examiner's statement, the statement does not constitute a secondary service connection opinion of any likelihood to tend to relate the hearing loss to tinnitus.  

The Board has also considered the May 2012 VA examiner's statement that it is more likely than not that current hearing loss was a result of other causes or factors, to include, among other factors, the Veteran's reported history of diabetes, which has been known to result in decreased hearing.  Based on the language and context of this statement, the Board finds that it was rendered in support of the negative nexus opinion provided rather than an opinion on bilateral hearing loss as secondary to the service-connected diabetes mellitus.  In fact, the May 2012 VA examiner clarified that it was not possible to state with certainty what caused the current hearing loss, and concluded that bilateral hearing loss was more likely than not the result of post-service civilian noise exposure.  Similarly, the November 2013 independent examiner opined that, while diabetes could be a factor in the Veteran's hearing loss, the current hearing loss was more likely the result of post-service civilian noise exposure as well as the normal aging process.  The May 2012 VA examiner and the November 2013 independent examiners were not requested to provide an opinion with respect to whether hearing loss was secondary to diabetes, but by necessary inference gave the opinion that hearing loss was more likely due to post-service noise exposure; therefore, these are negative nexus opinions to diabetes mellitus because it would necessarily be less likely than not due to diabetes mellitus if it is more likely due to post-service noise exposure.    

Additionally, even liberally construing all statutes and evidence, at no point during this appeal did the Veteran assert that bilateral hearing loss was caused or aggravated by the service-connected tinnitus or diabetes mellitus.  Because proceedings before VA are nonadversarial, "the Board's obligation to analyze claims goes beyond the arguments explicitly made."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  On the other hand, the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."  Id. (citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007)).  Accordingly, no further discussion is required with respect to the theory of service connection for bilateral hearing loss as secondary to the service-connected tinnitus or diabetes mellitus.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


